Title: From John Adams to Mercy Otis Warren, 31 October 1775
From: Adams, John
To: Warren, Mercy Otis


     
      
       Octr. 31. 1775
      
     
     I received, this day with great Pleasure your Favour of the Twelfth and fourteenth Instant—and was the more gratified with it, because it was dated from Watertown, where I wish my excellent Friend very constantly to reside, for the good of the Public and where consequently I wish you to be, because his Happiness will be promoted by it.
     The Graces and the Muses, will always inhabit with such Company, whatever Crouds may Surround, whatever Accomodations may be wanting.
    